Case 19-00988   Doc 8   Filed 12/17/19   Entered 12/18/19 09:15:51   Desc Main
                           Document      Page 1 of 4
Case 19-00988   Doc 8   Filed 12/17/19   Entered 12/18/19 09:15:51   Desc Main
                           Document      Page 2 of 4
Case 19-00988   Doc 8   Filed 12/17/19   Entered 12/18/19 09:15:51   Desc Main
                           Document      Page 3 of 4
Case 19-00988   Doc 8   Filed 12/17/19   Entered 12/18/19 09:15:51   Desc Main
                           Document      Page 4 of 4
